Order denying motion to dismiss complaint for insufficiency reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the ground that the plaintiff’s claim to have it declared *867that she has an inchoate right of dower in the property fails to show any present necessity for such declaration. Plaintiff may plead anew, within ten days from date of entry of the order herein, showing facts indicating her present marital status and that of the woman said to be the wife of the husband at the time the deed was made. Lazansky, P. J., Kapper and Davis, JJ., concur; Hagarty and Carswell, JJ., concur for reversal but do not favor giving leave to plead anew, being of opinion that a declaratory judgment should not be made available to determine a claim of inchoate right of dower which may never become consummate.